Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rhett White on 17 June 2022.
The application has been amended as follows: 
Amendments to the Specification:
Please replace paragraph [0001] of the Specification, under the heading “Cross-Reference to Related Application”, with the following amended paragraph:
[0001]	This application claims priority to U.S. Provisional Application No. 62/534,265, filed July 19, 2017 and entitled “Systems and Methods for Forming Extruded Magnet Wire Insulation,” the contents of which is incorporated by reference herein in its entirety.
Amendments to the Claims:
Claims 9, 10, 12, 13, 19 and 23 are CANCELLED.
The remaining claims should read as follows:
 (Currently Amended) A system for forming insulation on magnet wire, the system comprising: 
an extruder comprising one or more rotating screws, wherein the extruder is adapted to receive thermoset polymeric insulation material and process thermoset polymeric insulation material within the extruder, the plurality of ingredients comprising (i) a monomer or a pre-polymer and (ii) a reactant; 
an application assembly in fluid communication with the extruder and adapted to apply the thermoset polymeric insulation material onto a wire; and 
a curing device configured to cure the thermoset polymeric insulation material following its application onto the wire, the curing device comprising at least one of (i) an oven, (ii) an infrared light curing device, (iii) an ultraviolet light curing device, (iv) a radiation curing device, (v) an electron beam curing device, or (vi) a variable frequency microwave curing device.
(Previously Cancelled) 
(Original) The system of Claim 1, further comprising: 
one or more feeder assemblies configured to supply the plurality of ingredients to the extruder.
(Original) The system of Claim 3, wherein the one or more feeder assemblies comprise a first feeder assembly configured to provide a first portion of the plurality of ingredients to the extruder at a first location and a second feeder assembly configured to provide a second portion of the plurality of ingredients to the extruder at a second location downstream from the first location.
(Original) The system of Claim 4, wherein the second feeder assembly includes at least one screw configured to apply pressure to the second portion of the plurality of ingredients in order to reduce leakage from the extruder.
(Original) The system of Claim 1, further comprising:
a vacuum devolatilization device configured to remove unwanted materials from the extruder.
(Previously Cancelled)
(Original) The system of Claim 1, wherein the application assembly comprises an extrusion crosshead assembly.  
(Cancelled) 
(Cancelled) 
(Original) The system of Claim 1, wherein the extruder comprises a first extruder that receives a first plurality of ingredients for a first polymeric insulation material, and further comprising:
a second extruder configured to receive a second plurality of ingredients for a second polymeric insulation material and process the plurality of ingredients to facilitate polymerization of the second polymeric insulation material,
wherein the first and second polymeric insulation materials are combined prior to being supplied to the application assembly.
(Cancelled) 
(Cancelled) 
(Currently Amended) A system for forming insulation on magnet wire, the system comprising: 
one or more feeder assemblies adapted to supply a plurality of ingredients for a thermoset polymeric insulation material, the plurality of ingredients comprising (i) a monomer or a pre-polymer and (ii) a reactant;
an extruder comprising one or more rotating screws, wherein the extruder is adapted to receive process thermoset polymeric insulation material within the extruder; and
an application assembly in fluid communication with the extruder and configured to apply the thermoset polymeric insulation material onto a wire in a form containing less than thirty percent solvent by weight; and 
a curing device adapted to cure the thermoset polymeric insulation material and remove solvent from the thermoset polymeric insulation material.
(Original) The system of Claim 14, wherein the one or more feeder assemblies comprise a first feeder assembly configured to provide a first portion of the plurality of ingredients to the extruder at a first location and a second feeder assembly configured to provide a second portion of the plurality of ingredients to the extruder at a second location downstream from the first location.
(Original) The system of Claim 15, wherein the second feeder assembly includes at least one screw configured to apply pressure to the second portion of the plurality of ingredients in order to reduce leakage from the extruder.
(Original) The system of Claim 14, further comprising:
a vacuum devolatilization device configured to remove unwanted materials from the extruder.
(Original) The system of Claim 14, wherein the application assembly comprises an extrusion crosshead assembly.  
(Cancelled) 
(Currently Amended) he system of Claim 14, 
(Currently Amended) The system of Claim 14, 
(Original) The system of Claim 14, wherein the extruder comprises a first extruder that receives a first plurality of ingredients for a first polymeric insulation material, and further comprising:
a second extruder configured to receive a second plurality of ingredients for a second polymeric insulation material and process the plurality of ingredients to facilitate polymerization of the second polymeric insulation material,
wherein the first and second polymeric insulation materials are combined prior to being supplied to the application assembly.
(Cancelled) 
(Cancelled) 

Reasons for Allowance
Claims 1, 3-6, 8, 11, 14-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art alone or in combination teaches, suggests or renders obvious extruding a thermoset polymer onto a wire.  The closest prior art, Aisenbrey (US PG Pub. 2006/0289189) discloses coating thermoplastic insulation on wire, and teaches away from thermoset materials ([0072]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744